Citation Nr: 0714455	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  04-20 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for lumbosacral strain 
with degenerative disc disease, L5 to S1, and compression 
fracture of L1 to L2, currently evaluated as 40 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from July 1992 to September 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision of the No. 
Little Rock, Arkansas, regional office (RO) of the Department 
of Veterans Affairs (VA).  

This matter was previously before the Board in June 2006.  It 
was remanded in order to issue the veteran a statement of the 
case addressing five additional issues in which he had 
submitted a notice of disagreement.  As one of these issues 
included service connection for the residuals of a 
compression fracture of the spine, the claim for an increased 
evaluation for the veteran's lumbosacral strain was 
inextricably intertwined, and so was also remanded.  

In an October 2006 rating decision, service connection for 
the residuals of a compression fracture of the spine at L1 to 
L2 was granted.  This disability is evaluated as part of the 
veteran's lumbosacral strain.  

The statement of the case for the remaining issues was 
provided to the veteran in October 2006.  He did not submit a 
substantive appeal of these issues, and they are not before 
the Board.  The veteran's claim for an increased evaluation 
has now been returned to the Board for further consideration. 


FINDINGS OF FACT

1.  The service connected back disability is manifested by 
severe lumbosacral strain and a demonstrable deformity of a 
vertebral body. 

2.  The service connected back disability is not manifested 
by cord involvement, ankylosis, incapacitating episodes, or 
neurologic impairment. 


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for lumbosacral 
strain with degenerative disc disease, L5 to S1, and 
compression fracture of L1 to L2 have been met; the criteria 
for an evaluation in excess of 50 percent have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, 
Code 5285, 5289, 5292, 5293, 5295 (2003); 38 C.F.R. §§ 4.40, 
4.59, 4.71a, Codes 5242, 5243 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the veteran was provided with preadjudication 
VCAA notice by letter dated in March 2003.  The notice 
included the type of evidence needed to substantiate the 
claims for increased evaluations.  The veteran was also 
informed that VA would obtain service records, VA records, 
and records from other Federal agencies, and that with his 
authorization VA would obtain private medical records on his 
behalf or he could submit the records.  The veteran was 
informed of what evidence or information he was responsible 
for providing.  

The veteran was provided with an additional VCAA notification 
letter in February 2005.  In addition to the same information 
provided to the veteran in the previous letter, the veteran 
was also told to provide any evidence in his possession that 
pertained to the claim.  

The veteran was provided with information pertaining to the 
assignment of disability ratings and effective dates in a 
June 2006 letter.  

As portions of the notice came after the initial adjudication 
of the claim, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing deficiency was remedied, however, 
by the AMC's December 2006 readjudication of the claim after 
sending the proper notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran has been 
afforded a recent VA examination of his disabilities.  In 
addition, all identified records that are available have been 
obtained.  As there is no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that the duty to assist provisions of the VCAA have 
been met. 

Increased Evaluation

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In addition, the entire history of the veteran's disability 
is also considered.  Consideration must be given to the 
ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  If there is a 
question as to which of two evaluations should apply, the 
higher rating is assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's claim for an increased evaluation was received 
in January 2003.  At the time of the veteran's claim, his 
disability was evaluated under the rating codes for 
intervertebral disc syndrome and lumbosacral strain.  These 
rating codes were found at 38 C.F.R. § 4.71a, Code 5293 
(2003) and 38 C.F.R. § 4.71a, Code 5295 (2002), respectively.  
However, both of these rating codes were revised in September 
2003.

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7- 
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  

In increased rating cases, where the rating criteria is 
amended during the course of the appeal, the Board considers 
both the former and the current schedular criteria because, 
should an increased rating be warranted under the revised 
criteria, that award may not be made effective before the 
effective date of the change.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991) (holding that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to appellant 
should and will apply unless Congress provides otherwise or 
permits the Secretary to do otherwise)); see also VAOPGCPREC 
7-03; VAOPGCPREC 3-00, 65 Fed. Reg. 33,422 (April 10, 2000); 
38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2006).  


During the course of this appeal the veteran's back 
disability has been evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5293, 5295 and 5242.

Under the rating code in effect at the time of the veteran's 
claim, intervertebral disc syndrome was evaluated either on 
the total duration of incapacitating episodes over the past 
12 months under DC 5293, or by combining under 38 C.F.R. § 
4.25 separate evaluations for its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  

For intervertebral disc syndrome manifested by incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent evaluation is warranted; 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted; and with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent evaluation is warranted.

Note 1 of that Diagnostic Code provided that, for purposes of 
evaluations under DC 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Code 5293 
(2003). 

Effective on September 26, 2003, DC 5293 was renumbered and 
revised at 38 C.F.R. § 4.71a, DC 5243.  Under that Diagnostic 
Code, intervertebral disc syndrome is to be evaluated either 
under the new general rating formula for diseases and 
injuries of the spine or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes.

Under the new general rating criteria for disabilities of the 
spine that also became effective in September 2003, a 10 
percent evaluation is warranted for disability of the 
thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent evaluation is warranted for disability of the 
thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

An evaluation higher of 30 percent is not warranted under the 
new criteria unless there is forward flexion of the 
thoracolumbar spine to 30 degrees or less.  An evaluation of 
40 or greater requires favorable or unfavorable ankylosis.  
Unfavorable ankylosis of the entire thoracolumbar spine is 
evaluated as 50 percent disabling, and unfavorable ankylosis 
of the entire spine is evaluated as 100 percent disabling.

Under the rating code for lumbosacral strain in effect in 
January 2003, the 40 percent rating was the highest 
evaluation available.  Therefore, consideration of this code 
is of no benefit to the veteran.  A 40 percent evaluation was 
also the highest rating available for an evaluation based on 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Code 5292 (2002).  

Under 38 C.F.R. § 4.71a, Code 5285 (2002), in effect prior to 
September 26, 2003, vertebral fractures were evaluated as 100 
percent disabling when manifested by cord involvement with 
the veteran bedridden and requiring long leg braces.  A 60 
percent rating was provided when there was no cord 
involvement but there was abnormal mobility requiring a neck 
brace (jury mast).  In other cases the disability was to be 
rated on the basis of limitation of motion or muscle spasm 
with an additional 10 percent for a demonstrable deformity of 
a vertebral body to be added to the evaluation of the 
veteran's disability. 

Under the current rating code, the veteran's lumbosacral 
strain, now evaluated under the rating code for degenerative 
arthritis of the spine, is evaluated under the same General 
Rating Formula for Diseases and Injuries of the Spine that is 
used to evaluate intervertebral disc syndrome.  That being 
the case, the evaluation of the veteran's disability under 
either the current rating code for intervertebral disc 
syndrome or lumbosacral strain will be the same and they can 
be analyzed together.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2005).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The evidence considered by the Board includes the reports of 
VA examinations conducted in March 2003, June 2004, and July 
2006.  In addition, VA treatment records dated from 2003 to 
2004 were reviewed, as well X-ray studies from this period 
and private treatment records from 2004.  

The current 40 percent rating was awarded in a July 2001 
rating decision on the basis of severe lumbosacral strain 
under Diagnostic Code 5295.

An October 2003 X-ray study confirms that the veteran has a 
compression fracture of L1 to L2.  This X-ray shows 
demonstrable deformity.  Therefore, a 10 percent evaluation 
should be added to the 40 percent rating.  The veteran is, 
accordingly, entitled to a 50 percent evaluation for his 
disability.  38 C.F.R. § 4.71a, Codes 5285, 5295 (2002). 

The Board has also considered entitlement to an evaluation in 
excess of 50 percent for the veteran's disability, but this 
is not demonstrated by the evidence.  

In order to receive an evaluation in excess of 50 percent 
under the rating code for intervertebral disc syndrome, it 
must be demonstrated that the veteran has incapacitating 
episodes of a total duration of at least six weeks during the 
past 12 months.  This requirement is the same under both the 
old and new rating codes for intervertebral disc syndrome.  
38 C.F.R. § 4.71a, Code 5293 (2003); 38 C.F.R. § 4.71a, Code 
5243 (2006).  

An incapacitating episode is defined as a period of physician 
prescribed bed rest.  Note (1) to the Formula for Rating 
Intervertebral Disc Syndrome, 38 C.F.R. § 4.71a.  There is no 
evidence of such periods in this case.

The only indication of incapacitating episodes is found in 
the July 2006 VA examination report, when the examiner 
commented that the veteran had incapacitating episodes.  The 
examiner continued by stating that the veteran described 
these episodes to be present about half of the time, where 
his back stiffened up and becomes painful.  The examiner 
quoted the veteran as saying that on those occasions, he 
"just has to lie in bed."  There is no indication, however, 
that this bed rest was prescribed by a physician.  

The March 2003 and June 2004 VA examinations are negative for 
incapacitating episodes, and there is no indication that the 
veteran was prescribed bed rest in any of the VA or private 
treatment records.  Therefore, an increased evaluation for 
intervertebral disc syndrome based on incapacitating episodes 
is not warranted.  38 C.F.R. § 4.71a, Code 5293 (2003) and 
38 C.F.R. § 4.71a, Code 5243 (2006).  

The Board has also considered entitlement to an increased 
evaluation under Diagnostic Code 5285.  However, there is no 
evidence of cord involvement for the veteran's compression 
fracture of L1 to L2.  Furthermore, there is no evidence of 
ankylosis of the lumbar spine.  A 40 percent evaluation was 
the highest available under the rating code for limitation of 
motion of the lumbar spine.  Therefore, there is no basis for 
an increased evaluation under these rating codes.  38 C.F.R. 
§ 4.71a, Codes 5285, 5289, 5292 (2002).  The Board has also 
considered the portion of the intervertebral disc rating code 
that provided for evaluation under a combination of 
orthopedic and neurologic manifestations.  The VA 
examinations have specifically noted that there is no 
evidence that the veteran has neurologic manifestations, so 
this would not provide a basis for an evaluation greater than 
50 percent.  38 C.F.R. § 4.71a, Code 5293 (2003).

The final possible basis for an increased evaluation would be 
under the general rating formula for diseases and injuries of 
the spine that became effective in September 2003, but there 
is no basis for an increased evaluation under this formula.  
The only evaluation in excess of 50 percent provided for in 
this formula is a 100 percent rating for ankylosis of the 
entire spine.  The evidence is completely negative for 
evidence of ankylosis in any portion of the spine.  
Therefore, even with consideration of the additional 
impairment due to pain on repetitive motion demonstrated on 
the July 2006 VA examination, an evaluation greater than 50 
percent is not warranted.  38 C.F.R. § 4.71a, Code 5242 
(2006).  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracical the application of 
regular schedular standards.  

In this case marked interference with employment has not been 
shown and the veteran's disability has not required any 
periods of recent hospitalization.  The examiner's opinion 
that the veteran is capable of working eight hours a day, 
five days a week, belies a finding that the disability causes 
marked interference with employment.  Accordingly, referral 
for extraschedular rating is not warranted.  


ORDER

Entitlement to a 50 percent evaluation for lumbosacral strain 
with degenerative disc disease, L5 to S1, and compression 
fracture of L1 to L2 is granted. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


